Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 06/09/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 03/16/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 06/09/2022, claims 1-12, 14-17 and 19 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 06/09/2022 and 06/21/2022 are in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

New Claim Rejections – necessitated by claim amendments
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim does not depend from any claim.  Based on the previous claim set, it appears to be a typographical error as the previous set filed 09/18/2020 has claim 8 depending from claim 1.  
Claim 8 is examined with the assumption it depends from claim 1 as in the previous claim set as no other amendments have been made to the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorn, Gabriele, et al. ("siRNA relieves chronic neuropathic pain." Nucleic acids research 32.5 (2004) as evidenced by Barclay et al. ("Functional downregulation of P2X3 receptor subunit in rat sensory neurons reveals a significant role in chronic neuropathic and inflammatory pain." Journal of neuroscience 22.18 (2002): 8139-8147). 
The claims have been amended to a method for modulating expression of a target transcriptional product in the central nervous system of a subject comprising injecting a low toxicity composition to the central nervous system intrathecally or intraventricularly, wherein the composition comprises a nucleic acid complex formed by annealing together a first nucleic acid strand comprising an antisense oligonucleotide region with respect to the target transcriptional product, and a second nucleic acid strand comprising a complementary region that is complementary to at least part of the first nucleic acid strand.
Dorn et al. teach a method of intrathecally injecting siRNA into the central nervous system in rats wherein the siRNA was targeted to P2X3 resulted in pain relief with no toxicity or side effects (see abstract and methods on page 2).  Dorn et al. states the method of injection was performed as in Barclay et al. wherein a needle was inserted cranially in the intrathecal space (see page 8140 second column).  
With respect to claims 2 and 3, Dorn et al. states an “important observation was the absence of any apparent toxicity due to intrathecal administration of siRNAs at the doses described in these studies” with “no hind leg paralysis was observed” (see page 4).  
	With respect to claims 4-7 and 10, Dorn et al. teach he siRNA is 20 nucleotides in length and has an overhang region (see page 2).
With respect to claims 14, 15 and 19, Dorn et al. teach targeting transcriptional products P2X3 to treat a disease of chronic neuropathic pain and teach using siRNA reduced toxicity as compared to single-stranded antisense oligonucleotides (see page 4, second paragraph and page 5).
Thus Dorn et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorn, Gabriele, et al. ("siRNA relieves chronic neuropathic pain." Nucleic acids research 32.5 (2004) as evidenced by Barclay et al. ("Functional downregulation of P2X3 receptor subunit in rat sensory neurons reveals a significant role in chronic neuropathic and inflammatory pain." Journal of neuroscience 22.18 (2002): 8139-8147), Yokota, Takanori. ("DNA/RNA heteroduplex oligonucleotide for highly efficient gene silencing." Clinical and Experimental Neuroimmunology 7.2 (2016): 108-10) and Kuwahara et al. (Scientific Reports 2018 Vol. 8 pp 1-25 cited on IDS filed 09/18/2020). 
Dorn et al. is relied upon as above. Dorn et al. do not teach the use of a DNA/RNA heteroduplex oligonucleotide as taught in instant claims 8, 9, 11, 12 and 17.
Yokota teach development of a DNA/RNA heteroduplex oligonucleotide (HDO) which is composed of a LNA gapmer and is more potent at reducing the target messenger RNA compared to siRNA and antisense oligonucleotides (see columns 3).  
Kuwahara et al. teach methods of targeting mouse Organic anion transporter 3 (OAT3) expressed in endothelial cells within the brain using heteroduplex oligonucleotide (HDO) (see pages 1 and 2).  Kuwahara et al. teach the HDO is comprised of an antisense stand 8-10 DNA flanked on each end with 2-3 LNA and a complementary RNA strand and the complementary strand comprises modified nucleotides (see page 2 and Figure 1).
Because it has been demonstrated in the prior art that the use of HDO with the claimed structure can efficiently reduce target gene expression more efficiently that antisense or siRNA, one of skill in the art would have been motivated to use this molecule in the methods of Dorn et al.
It would have been obvious to use the HDO in the methods of Dorn et al. to achieve increased potency and improved safety in methods of treatment.  It would have further been obvious to design the HBO with varying overhang lengths as this modification is known in the prior art. One of skill in the art would have wanted to improve the inhibitory molecule taught by Dorn in treatments of central nervous system diseases. 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Response to Arguments
Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-9 and 14-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (Scientific Reports 2018 Vol. 8 pp 1-25 cited on IDS filed 09/18/2020) is withdrawn in response to claim amendments. 

The rejection of claims 1-10, 12 and 14-17 under 35 U.S.C. 102(a)(2) as being anticipated by Yokota (US 20190247414) and evidenced by Jain, K. ("Intrathecal administration of drugs." MedLink Neurology. San Diego, CA: MedLink Corporation. Medlink website. Available at http://www. medlink. com. Accessed May 31 (2008)) is withdrawn in response to the claim amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-12 and 14-17  under 35 U.S.C. 103 as being unpatentable over Yokota (US 20190247414) and Khvorova et al. (US 20160355808) and evidenced by Jain, K. ("Intrathecal administration of drugs." MedLink Neurology. San Diego, CA: MedLink Corporation. Medlink website. Available at http://www. medlink. com. Accessed May 31 (2008)) is withdrawn in response to claim amendments.
Claim Rejections - 35 USC § 112
The rejection of claims 1-12 and 14-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

Double Patenting
The rejection of claims 1-12 and 14-17 under the judicially created doctrine of double patenting over claims 1, 4, 6-9, 11-14 and 16 of co-pending Application No. 16,335,017is withdrawn.
	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635